 DECISIONS OF NATIONAl LABOR RELATIONS BOARDWyandotte Savings Bank and Retail Store Employ-ees Union, Local 876, United Food and Com-mercial Workers International Union, AFL-CIO. Cases 7-CA-17258, 7-CA-17259, and 7-CA-17260February 12, 1982ORDEROn July 1, 1980, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding. On January 8, 1982, the UnitedStates Court of Appeals for the Sixth Circuitdenied enforcement of the Board's Order.2On Jan-uary 15, 1982, pursuant to 28 U.S.C.A. §2412, asamended by the Equal Access to Justice Act, theRespondent in the above case moved the court forcosts and attorney fees incurred by the Respondentin the court in the amount of $15,789.84. Thereaf-ter, on January 25, 1982, the Respondent filed withthe Board in Washington, D.C., an application foraward of attorneys' fees and expenses under the250 NLRB 362On January 1, 1982, the iBoard pelitioned the court of appeals forreconsideration of the court's denial (of enforcement of the Board's OrderEqual Access to Justice Act, P.L. 96-481, 94 Stat.2325 and Section 102.143 of the Board's Rules andRegulations, in the amount of $17,395.04, whichsum included the costs and attorney fees previouslyidentified to the court, plus nonlegal fee costs inthe amount of $1,440 and legal fee costs in theamount of $165.20 said to be incurred by the Re-spondent before the Board in the above cases.The Board, having duly considered the matter,finds that pursuant to Section 2412(d)(3) of theEqual Access to Justice Act it has no jurisdictionbecause this matter is pending before the court ofappeals.3Moreover, as noted above, the Board'sDecision and Order issued on July 1, 1980, and theEqual Access to Justice Act apply only to an ad-ministrative adjudication pending on or after Octo-ber 1, 1981.4Accordingly,It is hereby ordered that Respondent's requestfor an award under the Equal Access to JusticeAct be, and it hereby is, dismissed.By direction of the Board: John C. Truesdale,Executive Secretary.' Report No. 96-1005, Part I US Hiouse of Representatives, 96lhCong.. 2d Sess., Equal Access to Justice Act. pp 17, 18.P L. 96 481, Sec. 208, 94 Stat 2330.260 NLRB No. 130230